NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                     2006-1608


           WESTSTAR REVIVOR, INC. (formerly known as Weststar, Inc.),

                                                           Appellant,

                                          v.


                   Donald C. Winter, SECRETARY OF THE NAVY,

                                                           Appellee.


      Clinton D. Hubbard, Law Offices of Clinton D. Hubbard, of San Diego, California,
argued for appellant.

       Tara J. Kilfoyle, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for appellee. With her
on the brief were Peter D. Keisler, Assistant Attorney General, Jeanne E. Davidson,
Director, and Donald E. Kinner, Assistant Director. Of counsel was Anuj Vohra, Trial
Attorney

Appealed from: United States Armed Services Board of Contract Appeals

Administrative Judge Jack Delman
                      NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                      2006-1608


           WESTSTAR REVIVOR, INC. (formerly known as Weststar, Inc.),

                                                             Appellant,

                                           v.

                   Donald C. Winter, SECRETARY OF THE NAVY,

                                                             Appellee.




                                    Judgment


ON APPEAL from the         Armed Services Board of Contract Appeals

in CASE NO(S).             52837 and 53171

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER and LINN, Circuit Judges and ROBERTSON, District
Judge.*)

                           AFFIRMED. See Fed. Cir. R. 36.


                                           ENTERED BY ORDER OF THE COURT



DATED: July 16, 2007                        /s/ Jan Horbaly
                                           Jan Horbaly, Clerk

*       Honorable James Robertson, District Judge, United States District Court of the
District of Columbia, sitting by designation.